AMY, Judge.
For the reasons expressed in the companion ease of Damion Comeaux v. Austin J. Romero, et al., 15-473 (La.App. 3 Cir.12/9/15), 182 So.3d 1102, 2016 WL 8331104, the judgment of the trial court sustaining the exception of prescription of the City of Abbeville, Abbeville Police Department, and Austin J. Romero is reversed. This matter is remanded to the trial court for reinstatement of the. plaintiffs claims against the City of Abbeville, Abbeville ■ Police Department, and Austin J. Romero. -Costs, of this proceeding, docket number 15-476, are assessed to the defendants-appellees, City of Abbeville, Abbeville Police Department, and Austin J. Romero.
REVERSED AND REMANDED.